As Filed with the U.S. Securities and Exchange Commission on March 19, 2014 1933 Act File No. 33-64872 1940 Act File No. 811-7820 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ☒ Pre-Effective Amendment No. ☐ Post-Effective Amendment No. 63 ☒ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ☒ Amendment No. 63 ☒ (Check appropriate box or boxes.) American Century Capital Portfolios, Inc. 4, KANSAS CITY, MISSOURI64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 ( Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) ☒ immediately upon filing pursuant to paragraph (b) ☐ on (date) pursuant to paragraph (b) ☐ 60 days after filing pursuant to paragraph (a)(1) ☐ on [Date] pursuant to paragraph (a)(1) ☐ 75 days after filing pursuant to paragraph (a)(2) ☐ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ☐ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement amendment pursuant to Rule 485(b) promulgated under the Securities Act of 1933, as amended, and has duly caused this amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Kansas City, State of Missouri on the 19th day of March 2014. American Century Capital Portfolios, Inc. (Registrant) By: * Jonathan S. Thomas President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement amendment has been signed by the following persons in the capacities and on the dates indicated. SIGNATURES TITLE DATE * Jonathan S. Thomas President and Director March 19, 2014 * C. Jean Wade Vice President, Treasurer and Chief Financial Officer March 19, 2014 * Thomas A. Brown Director March 19, 2014 * Barry Fink Director March 19, 2014 * Andrea C. Hall, Ph.D. Director March 19, 2014 * Jan M. Lewis Director March 19, 2014 * James A. Olson Chairman of the Board and Director March 19, 2014 * M. Jeannine Strandjord Director March 19, 2014 * John R. Whitten Director March 19, 2014 * Stephen E. Yates Director March 19, 2014 *By: /s/ Ryan Blaine Ryan Blaine Attorney in Fact Pursuant to Power of Attorney, effective December 5, 2013 (filed electronically as Exhibit q1 to Post-Effective Amendment No. 59 to the Registration Statement of American Century Variable Portfolios, Inc. on January 17, 2014, File No. 33-14567, and incorporated herein by reference). Secretary’s Certificate, dated December 12, 2013 (filed electronically as Exhibit q2 to Post-Effective Amendment No. 59 to the Registration Statement of American Century Variable Portfolios, Inc. on January 17, 2014, File No. 33-14567, and incorporated herein by reference). EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS XBRL Instance Document Exhibit – 101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit – 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
